Citation Nr: 0827750	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in December 2007, the veteran indicated that he wished to 
testify at a personal hearing before a Veterans Law Judge at 
the RO.  The requested hearing was subsequently scheduled, 
and he was notified of the date and time of this hearing in a 
June 2008 letter from the RO.  However, he failed to report 
for the hearing.  As he has since not asked for a new 
hearing, the Board finds that the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).


FINDING OF FACT

The service-connected bilateral hearing loss is manifested by 
level I hearing in the right ear and level II hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and an initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007).

Nonetheless, the Board finds that the notification 
requirements of VCAA have been satisfied in this case.  In 
this regard, the Board notes an evidentiary development 
letter dated in February 2007 in which the RO advised the 
appellant of the evidence needed to substantiate the original 
service connection claim.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was further advised as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claim, pursuant to 
the Court's holding in Dingess, supra.  In May 2008, the 
veteran was given notice of the diagnostic criteria used for 
rating a hearing loss disability and was informed of the 
types of evidence that may help establish entitlement to an 
increased rating.  Vazquez, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's VA 
treatment records.  The RO also arranged for the veteran to 
undergo a VA examination in May 2007.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to the veteran's claim.  38 U.S.C.A. §§ 5103 and 
5103A.

The Board notes that the veteran's accredited representative 
submitted a VA Form 646, Statement of the Accredited 
Representative in Appealed Case, in January 2008.  However, 
his case was readjudicated in a June 2008 Supplemental 
Statement of the Case (SSOC), and there is no subsequent VA 
Form 646 of record.  The Board notes that the June 2008 SSOC 
was issued because a notice letter had been sent to the 
veteran in May 2008, and not in response to any new evidence 
or argument.  In the May 2008 notice letter, the veteran was 
advised that he had 30 days to respond, and, in the June 2008 
SSOC, the veteran was also given an additional 60 days to 
submit a response.  He did not respond to either.  As the 
June 2008 SSOC did not consider any new evidence or argument, 
the Board finds no prejudice in proceeding with a decision, 
even though a new VA Form 646 was not received.

II.  Bilateral Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The appellant's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 
4.85, DC 6100.  He essentially contends that a higher rating 
is warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the report of an 
audiological evaluation conducted in May 2007.

In this regard, the Board notes that the May 2007 
audiological evaluation revealed a pure tone threshold 
average of 56 in the right ear; and 45 in the left ear.  
Speech recognition was found to be 92 percent in the right 
ear and 88 percent in the left.

These audiometric findings reflect level I auditory acuity in 
the right ear and level II auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a zero percent rating.  See 38 
C.F.R. 4.85, Table VII, DC 6100.  Thus, the Board finds that 
the level of hearing that has been demonstrated on this 
evaluation is not consistent with a compensable schedular 
evaluation under the regulation.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the appellant's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, and 70 decibels or more at 2000 Hz.

The Board is sympathetic to the appellant's assertion that an 
Army doctor told him that he had a 20 percent hearing loss.  
As discussed above, however, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, supra.  
These ratings are intended to reflect the average impairment 
in earning capacity and do not directly correlate to an 
estimated percentage of hearing loss.    

38 C.F.R. § 4.85(a) sets forth the parameters under which an 
examination for hearing impairment for VA purposes must be 
conducted.  The regulation requires that the examination be 
performed by a state-licensed audiologist, and it must 
include both a controlled speech test (Maryland CNC) and a 
pure tone audiometry test.  In this case, the regulatory 
requirements for an examination for hearing purposes were 
met, and mechanical application of the rating schedule to the 
results of those examinations show that the appellant's 
disability warrants no more than a 0 percent schedular 
rating.

Furthermore, there are no contrary medical findings of record 
suggesting that the appellant's hearing loss meets the pure 
tone thresholds necessary for a compensable evaluation under 
DC 6100.  Thus, benefit sought on appeal must be denied.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


